Case 1:20-cv-23828-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 5



 97578-12
                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

                                                 CASE NO.

  LOIDA ESTHER GARCIA,

            Plaintiff,
  v.

  COSTCO WHOLESALE
  CORPORATION d/b/a
  COSTCO WHOLESALE,
  a Foreign Profit Corporation,

       Defendant.
  ________________________/

                                        NOTICE OF REMOVAL

            Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Costco Wholesale Corporation

 (hereinafter, “Costco”), hereby removes the above-styled action from the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

 Court for the Southern District of Florida on the basis of diversity jurisdiction. In support of

 removal, Costco states as follows:

 A.         Factual Background

            1.       Costco is the sole Defendant in a civil action brought against it in the Eleventh

 Judicial Circuit for Miami-Dade County, Florida, styled Loida Esther Garcia vs. Costco Wholesale

 Corporation d/b/a Costco Wholesale, a Foreign Profit Corporation, Case No. 2020-013797-CA-

 01. A true and correct copy of all process and pleadings served upon Costco are attached hereto as

 Composite Exhibit “A” in compliance with 28 U.S.C. § 1447(b).

            2.       This action involves the Plaintiff’s alleged personal injuries sustained as a result

 of an alleged incident at the Costco Warehouse located at 7795 W. Flagler Street, Miami, FL 33144
Case 1:20-cv-23828-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 5




                                                                    CASE NO. 2019-037108 CA 01


 on February 20, 2019. See generally Plaintiff’s Complaint, attached hereto as part of Composite

 Ex. “A.”

        3.       On August 18, 2020, Plaintiff effectuated service of process on Costco. See

 Affidavit of Service of Process, dated August 18, 2020, attached hereto as part of Composite Ex.

 “A.”

 B.     Diversity Jurisdiction Exists

        4.       Costco is a Washington corporation with its principal place of business located in

 Issaquah, Washington. See Fla. Division of Corporations 2020 Annual Report, attached hereto as

 Exhibit “B.”

        5.       The Complaint fails to allege and aver the citizenship of Plaintiff. Because the

 parties’ citizenship is not usually stated in a state court complaint, a defendant seeking to remove

 on the basis of diversity is allowed to show facts regarding citizenship in its petition for removal.

 Wrigh t v. Cont'l Cas. Co., 456 F. Supp. 1075, 1077 (M.D. Fla. 1978). “The Court makes its

 determination as to a party’s domicile by reviewing several types of evidence, including but not

 limited to, the party’s affidavit, deposition testimony, driver’s license, tax returns, banking

 statements, voter registration, medical records, utility phone bills, employment records, vehicle

 registration . . . location of real property and place of employment.” Estate of Coch ran ex rel.

 Pevarnek v. Marshall, No. 8:17-cv-1700-T-36TGW2017, WL 5899200, at *2 (M.D. Fla. 2017)

 (emphasis added). Here, Plaintiff’s incident report and medical records list the same Florida home

 address, which is 1040 SW 73rd Court, Miami, FL 33144, and demonstrates she received medical

 treatment in Florida. Therefore, upon information and belief, Plaintiff is a citizen of the State of




                                                 -2-
Case 1:20-cv-23828-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 5




                                                                   CASE NO. 2019-037108 CA 01


 Florida. Costco has no reason to believe that Plaintiff is a citizen of Washington. A copy of the

 incident report and exemplar medical records, in redacted form, are attached as Exhibit “C”.

        6.      The amount in controversy in this case exceeds $75,000.00. Although the

 Complaint sets forth the minimal jurisdictional allegations necessary to invoke the jurisdiction of

 the state circuit court, the Plaintiff issued a presuit demand for $117,250.00 in damages, which

 demonstrates that the amount in controversy exceeds the amount necessary to invoke the

 jurisdiction of the District Court. See Plaintiff’s Demand Letter, dated November 15, 2019,

 attached hereto as Exhibit “C”. Therefore, Defendant has met its burden in establishing the amount

 in controversy requirement. See Archer v. Kelly, 271 F. Supp. 2d 1320, 1322 (N.D. Okla. 2003)

 (holding the plaintiff's demand letter alleging damages of $1,325,000 was sufficient to establish

 that plaintiff's claim exceeded amount in controversy requirement necessary to exercise diversity

 jurisdiction); Molina v. Wal-Mart Stores Tx., 535 F. Supp. 2d 805, 806 (W.D. Tex. 2008) (holding

 customer's pre-suit demand letter alleging damages of $100,000, was sufficient to establish an

 amount in controversy exceeding $75,000); see also Scott v. Home Depot U.S.A., Inc., No. 11-

 62426-CIV, 2012 WL 86986, *2 (Fla. S.D. Jan. 11, 2012) (stating “a defendant may introduce its

 own affidavits, declarations or other documentation” to meet its burden to show that the amount

 in controversy exceeds $75,000).

        7.      Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332

 because the amount in controversy exceeds $75,000.00, exclusive of interests and costs and the

 action is between the Plaintiff, who is a citizen of Florida, and Defendant, who is a citizen of

 Washington. Removal to this Court is therefore proper pursuant to 28 U.S.C. § 1441 given this

 Court's diversity jurisdiction. See 28 U.S.C. §§ 1332, 1441(a).

                                                -3-
Case 1:20-cv-23828-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 5




                                                                   CASE NO. 2019-037108 CA 01


        8.       Nothing in this Notice of Removal shall be interpreted as a waiver or

 relinquishment of any of Costco’s rights to assert any defenses or affirmative claims, including a

 counterclaim.

 C.     Procedural Compliance

        9.       Costco filed this Notice of Removal within thirty (30) days after being served with

 Plaintiff’s Complaint on August 18, 2020. Accordingly, this Notice of Removal is timely filed.

 See 28 U.S.C. § 1446(b). No further state court proceedings in this litigation have taken place as

 of the date of this Notice of Removal.

        10.      Venue is proper in the United States District Court for the Southern District of

 Florida because the case is being removed from the Circuit Court of the Eleventh Judicial Circuit

 in and for Miami-Dade County, Florida.

        11.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

 filed in this matter in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

 County, Florida, that were served upon Costco are attached as Composite Exhibit “A.”

        12.      In accordance with 28 U.S.C. § 1446(d), contemporaneously with the filing of this

 Notice of Removal, Costco has served Plaintiff with a copy of this Notice of Removal and has

 filed a Notice of Filing of Notice of Removal with the Clerk of the Court for the Eleventh Judicial

 Circuit in Miami-Dade County, Florida. A copy of the Notice of Filing Notice of Removal (without

 attachments) is attached hereto as Exhibit “D.”

        WHEREFORE, Defendant, Costco Wholesale Corporation, respectfully requests that the

 above action now pending in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida be removed therefrom to this Honorable Court because the citizenship of

                                                -4-
Case 1:20-cv-23828-MGC Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 5




                                                                     CASE NO. 2019-037108 CA 01


 the parties is diverse and the amount in controversy exceeds the sum of Seventy-Five Thousand

 Dollars ($75,000.00).


 Dated: 9/15/2020
                                      Respectfully submitted,

                                              /s/ Jaime J. Baca
                                              Jaime J. Baca, Esquire
                                              Florida Bar No. 113859
                                              jbaca@wickersmith.com
                                              WICKER SMITH O'HARA MCCOY & FORD, P.A.
                                              Attorneys for Costco Wholesale Corporation
                                              2800 Ponce de Leon Boulevard, Suite 800
                                              Coral Gables, FL 33134
                                              Phone: (305) 448-3939, Fax: (305) 441-174


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the Clerk
 of Court using the CM/ECF system on September 15, 2020, and the foregoing document is being
 served this day on all counsel or parties of record on the Service List below, either via transmission
 of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
 counsel or parties who are not authorized to receive Notices of Electronic Filing.

                                                       /s/ Jaime J. Baca
                                                       Jaime J. Baca, Esquire

                                          SERVICE LIST

 Fernando Pomares, Esquire                              Michael Weisberg, Esq.
 12002 SW 128th Court, Suite 104                        1300 Coral Way, Suite 300
 Miami, Florida 33186                                   Miami, FL 33145
 Telephone:    (305) 256-2265                           Telephone:   (305) 854-0996
 Facsimile:    (305) 662-9472                           Facsimile:   (305) 403-0440
 fpomares@pomareslaw.com                                weisbergandweisberglaw@gmail.com
 Counsel for Plaintiff                                  Co-Counsel for Plaintiff




                                                 -5-
